Citation Nr: 1548806	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-21 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a compensable initial rating for bilateral calcaneal spurs in both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

During the August 2015 Board hearing, the Veteran claimed that he is required to use a cane due to his service-connected left knee disability and the use of a cane caused problems with his shoulder.  As such, the issue of entitlement to service connection for a shoulder disability as secondary to service-connected osteoarthritis of the left knee has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a compensable initial rating for bilateral calcaneal spurs in both feet is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran's current hepatitis C is at least as likely as not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the issue decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The Veteran is seeking service connection for hepatitis C.  He contends that his hepatitis C is caused either by two surgeries while serving in Germany or by air gun inoculations received in service.

In this regard, the Veteran testified during the August 2015 Board hearing, that while serving in Germany, he underwent two surgeries involving the left knee and testicle and that the surgical instruments did not appear to have been properly sterilized.  He also related that he received air gun inoculations in service, which he believes is a risk factor for hepatitis C.  The Veteran is competent to attest to the factual matters of which he has first-hand knowledge, such as undergoing surgeries and receiving air gun inoculations during service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran's lay assertions of in-service events to be credible as they are consistent with his service treatment and personnel records.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Having carefully reviewed all evidence of record, the Board determines that there is sufficient basis to award service connection for hepatitis C.  Here, the record contains conflicting medical opinions regarding the relationship of the Veteran's claimed disability to his service.

The medical evidence of record includes a nexus opinion linking the Veteran's currently diagnosed hepatitis C to his service.  In January 2012, the Veteran's VA physician opined that "[t]he only risk factors for HCV [(hepatitis C virus)] include hospitalization in the military around hepatitis patients and air gun vaccination.  I think it more likely than not that military service is where HCV was acquired."

The Board finds the foregoing opinion to be persuasive in light of the reported history provided by the Veteran, as well as the examiner's expertise in this matter.  It is also not inconsistent with the other medical evidence of record.  In this regard, the record reflects that the Veteran was diagnosed with hepatitis C genotype 1A on examination in 2007.  VA treatment reports dated in April 2007 note the Veteran reported having had abnormal liver tests for 14 years.  Initially, he was told his transaminases were due to the chemicals he encountered as an air conditioning repairman.  It was also noted that he had testicular and knee surgery in Germany while in the Army.  Notably, he was briefly on a hepatitis ward while hospitalized.  He denied a history of tattoos, alcohol or intravenous drug use, or blood transfusions.  The report states that the only route of exposure is surgery while in Germany on active duty and other etiologies included metabolic syndrome/ non-alcoholic fatty liver disease or hemochromatosis.

The record also includes a January 2011 VA examiner's opinion that "I cannot resolve this issue without resort to mere speculation."  In reaching this conclusion, the examiner noted that sporadic transmission of hepatitis C occurs in 30 percent of chronic hepatitis C cases, and the Veteran's sole admitted risk factors were two surgical procedures, during one of which he was hospitalized in a hepatitis ward due to space constraints.  The examiner also noted that the literature documents transmission from health care workers not using gloves to patients.  The examiner stated, however, that because of the distal nature of the procedures and the lack of testing in the interim, "I would have to resort to speculation to connect these two occurrances."

Based on the foregoing, the Board finds that the medical nexus opinions in this case are in relative equipoise.  Both the positive and negative medical opinions were rendered by competent physicians.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided).  

Accordingly, resolving all doubt in the Veteran's favor, as VA is required to do, the Board finds that service connection is warranted for hepatitis C.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.120; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for hepatitis C is granted.


REMAND

The Veteran was provided a VA general medical examination in February 2011 in connection with his claim for a compensable rating for bilateral calcaneal spurs.  He reported onset of pain, burning, and tingling in the feet after treatment with Ribavirin, a medication used for treatment of his hepatitis C, in 2007.  He currently used Gabapentin.   He also reported pain and stiffness in both feet.  On diagnostic imaging test, the impression was small bilateral plantar calcaneal spurs, slightly larger on the left.

However, during a VA peripheral nerves examination, conducted in August 2011, the Veteran complained of the same symptoms of pain, numbness, and tingling in the feet, with regard to a diagnosis of peripheral neuropathy of the feet.  During this examination, he reported that he had no neuropathy problems prior to taking medications for hepatitis C.  During the August 2015 Board hearing, the Veteran reported experiencing severe pain, stiffness and swelling in the feet and that he cannot walk a long distance.

Based on the foregoing, the Board finds that a VA medical opinion is required to clarify which symptoms are attributable to the service-connected bilateral calcaneal spurs in both feet and which symptoms are attributable to the non-service-connected bilateral peripheral neuropathy of the feet.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated VA treatment records for the Veteran from the VA Medical Center in Nashville, Tennessee and any associated outpatient clinics, dated from June 2013 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.

2.  Schedule the Veteran for a VA examination of the feet to determine the current severity of his service-connected bilateral calcaneal spurs in both feet.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted, and the results reported in detail. 

The examiner must complete a full clinical evaluation of the Veteran's bilateral foot symptomatology, and indicate whether any of the following findings are present: weight bearing line being over or medial to the great toe; inward bowing of the tendo Achilles; pain on manipulation and use of the feet; objective evidence of marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; characteristic callosities; marked pronation; extreme tenderness of the plantar surfaces of the feet; marked inward displacement; and severe spasm of the "tendo Achilles" on manipulation, not improved by orthopedic shoes or appliances.  If any of the above-mentioned findings are negative, the examiner must so state.

The examiner is also requested to identify all symptomatology associated with the Veteran's service-connected bilateral calcaneal spurs.  In doing so, the examiner is asked to differentiate between the Veteran's service-connected bilateral calcaneal spurs symptoms and his non-service-connected peripheral neuropathy symptoms.  If the examiner is unable to do this, please so indicate.

The examiner shall also indicate whether any functional impairment associated with the Veteran's service connected bilateral calcaneal spurs would be commensurate with a mild, moderate, moderately severe, or severe foot injury.

A complete rationale for all opinions must be provided.

3.  After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


